Citation Nr: 1242551	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  08-13 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable disability rating for fractured mandible with rigid fixation.

2.  Entitlement to an initial compensable disability rating for skin allergies.

3.  Entitlement to an initial disability rating in excess of 10 percent for traumatic arthritis of the right first metacarpophalangeal joint.

4.  Entitlement to an initial disability rating in excess of 10 percent for nasal allergies.

5.  Entitlement to an initial disability rating in excess of 20 percent for chronic gastritis, claimed as ulcers.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs
ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 through March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2006 and April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The December 2006 rating decision granted service connection for fractured mandible with rigid fixation, with an initial noncompensable (zero percent) disability rating; traumatic arthritis of the right first metacarpophalangeal joint (claimed as right thumb disability), with a 10 percent initial disability rating; and chronic gastritis (claimed as ulcers), also with a 10 percent initial disability rating.  A timely notice of disagreement (NOD) contesting the initial disability ratings assigned for these disabilities was received from the Veteran in February 2007.  In April 2008, the RO issued a statement of the case (SOC) which granted a 10 percent initial disability rating for the fractured mandible disability, but maintained the initial disability ratings assigned previously for the right thumb and chronic gastritis disabilities.  In May 2008, the Veteran perfected his appeal as to these issues, via VA Form 9 substantive appeal.

The RO's April 2008 rating decision granted separately service connection for the Veteran's skin allergies and nasal allergies with initial noncompensable disability ratings.  A noncompensable disability rating was assigned for each disability.  A timely NOD disputing the initial disability ratings was received from the Veteran in May 2008.  In November 1999, an SOC was issued which granted a 10 percent initial disability rating for the Veteran's nasal allergies, but maintained the noncompensable disability rating assigned for the skin allergies.  Thereafter, in December 2009, the Veteran perfected his appeal as to the initial disability ratings via VA Form 9 substantive appeal.

The Board notes that the Veteran also initiated appeals as to the issues of an initial disability rating higher than 30 percent for acquired psychiatric disorders, to include anxiety, depression, and posttraumatic stress disorder, and an earlier effective date for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In that regard, NODs were received in May 2008 and February 2011 respectively.  A March 2010 rating decision, increased the disability evaluation for the psychiatric disorder from 30 to 70 percent, and granted TDIU.  The Veteran never perfected his appeal as to the increased rating issue by filing a substantive appeal.  As such, these matters are not before the Board.  

An October 2012 letter to the Veteran requested that he indicate whether he wished to schedule a Board hearing in his appeal.  The Veteran did not respond to this letter and VA presumes that he does not desire such a hearing.  The Board is now prepared to proceed with its appellate de novo consideration of the matters on appeal.

The issues of entitlement to initial compensable disability ratings for fractured mandible with rigid fixation and for skin allergies are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For all periods relevant to this appeal, the Veteran's traumatic arthritis of the right first metacarpophalangeal joint has been manifested by pain, slightly diminished grip strength, fatigability, and lack of endurance; however, has not been manifested by any loss of motion of the thumb.

2.  For all periods relevant to this appeal, the Veteran's nasal allergies have been manifested by mild sinusitis occurring six times per 12 month period, nasal stuffiness, pain, airway distress, productive cough, purulent nasal discharge, frontal sinus headaches, and post-nasal drainage; however, has not been manifested by any periods of incapacitation marked by bed rest and treatment or required prolonged antibiotic treatment.

3.  For all periods relevant to this appeal, the Veteran's chronic gastritis has been manifested by moderately severe abdominal pain and tarry stools, as well as occasional and intermittent periods of bloody stool, nausea, bloating, and heartburn; however, has not been manifested by any weight loss, anemia, or incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for traumatic arthritis of the right first metacarpophalangeal joint have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5228 (2012).

2.  The criteria for an initial disability rating in excess of 10 percent for nasal allergies have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6513 (2012).

3.  The criteria for an initial disability rating in excess of 20 percent for chronic gastritis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7304, 7305 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding his claims for higher initial disability ratings for his service-connected traumatic arthritis of the right first metacarpophalangeal joint, nasal allergies, and chronic gastritis, claimed as ulcers, a September 2006 pre-rating letter notified the Veteran of the information and evidence needed to substantiate his claims for service connection for those disabilities.  This notification would also apply to the "downstream" issues of entitlement to higher initial disability ratings for those disabilities.  In that regard, the Court has held that once service connection is granted the claim is substantiated and additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, identified and relevant post-service VA and private treatment records, and social security records have been associated with the record.  The Veteran's service treatment records have also been obtained and associated with the record.  The Veteran was also afforded VA examinations for his right thumb, nasal allergies, and gastritis in September 2006, March 2009, and February 2010.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

A.  General Initial Rating Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

B.  Right First Metacarpophalangeal Joint

The RO has rated the Veteran's right thumb disability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  DC 5010, which provides the rating guidelines and criteria for disabilities caused by traumatic arthritis that has been substantiated by x-ray findings, states that all disabilities that are ratable under it are, in turn, rated in accordance with the criteria used for degenerative arthritis under DC 5003.

Under DC 5003, disabilities are rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  In relation to the Veteran's right thumb disability, the Board notes that disabilities due to loss of thumb motion are rated under DC 5228.  Under DC 5228, a 10 percent rating is warranted for limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A maximum schedular 20 percent rating is assigned for limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Id.

DC 5003 also provides that, if the limitation of motion of the joint in question does not warrant a compensable rating under the appropriate diagnostic code, a 10 percent disability rating is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent disability rating is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  These ratings will not be combined with any ratings that are assigned on the basis of limited motion.

Although the Veteran has not urged the application of any other specific rating criteria, the Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that additional criteria for rating thumb disabilities are available under DC 5224.  This criteria, however, contemplates disabilities due to ankylosis of the thumb.  In this case, the Veteran's right thumb disability has not been shown to involve any ankylosis.  As such, DC 5224 is not for application in connection with the Veteran's right thumb disability.

A September 2006 VA examination report notes that the Veteran reported ongoing daily, sharp, and constant pain which he described as being an eight out of ten in severity.  He did not report any instances of flare-up of his pain symptoms.  The Veteran also reported other symptoms which included weakness, giving way, fatigability, lack of endurance, redness, and swelling.  Occupationally, the Veteran stated that he was employed at a metal stamping company.  He reported that his pain symptoms were particularly noticeable at the end of his eight hour shifts and alleged that he experienced difficulties with carrying objects and operating machines at work due to perceived diminished grip strength in his right hand.  According to the Veteran, the loss of grip strength also was causing difficulties in other tasks such as using a zipper.

During examination, the Veteran was noted as being right hand dominant.  A musculoskeletal examination revealed pain upon palpation of the right first metacarpophalangeal joint.   Hypertrophy over the joint was also noted.  Nonetheless, the Veteran was able to oppose his thumb with all of his fingers, and was also able to abduct, adduct, and circumduct his thumb without problems.  No gap was noted between the Veteran's right thumb and the other fingers; in fact, the Veteran was also able to oppose and pinch with his thumb and fingers without any apparent difficulty.  Grip testing initially indicated very weak grip strength in the right hand; however, encouragement resulted in tremendous improvement to measured grip strength of 4+/5 in the right hand.  X-rays of the right hand revealed a tiny bone protrusion at the lateral aspect of the distal right first metacarpal bone with soft tissue swelling.  Based upon these findings, the examiner diagnosed traumatic arthritis of the right first metacarpophalangeal joint.

Subsequent VA treatment records dated through November 2011 indicate sporadic complaints of right thumb pain, but do not reflect any focused or active medical treatment for his right thumb disability.  In his February 2007 NOD, however, the Veteran reported that he was experiencing locking in his right thumb and ongoing problems with grip strength and holding objects in his right hand.  The Veteran also stated that he was experiencing increased fatigue in his hand.  Social security records from 2007 also reflect similar complaints of diminished right hand grip strength with difficulties in activities such as cooking and writing for prolonged periods of time.

In February 2010, the Veteran was afforded a new VA examination in connection with his claim for a TDIU.  Concerning his right thumb, he continued to report symptoms and functional impairment that were essentially consistent with those reported during his previous September 2006 VA examination.  Although the examination report does not provide specific range of motion findings related to the right thumb, it does notes that demonstrated range of motion for all joints was within normal limits.

In light of the foregoing evidence, the Veteran is not entitled to an initial disability rating higher than 10 percent for his right thumb traumatic arthritis.  In that regard, motion in his right thumb demonstrated during his VA examinations was essentially full and did not result in any gaps between his thumb pad and fingers.  Given that the right thumb motion demonstrated by the Veteran has been essentially full, even with such pain being considered, the overall disability picture is not consistent with the degree of loss of motion that is contemplated for the next highest schedular rating under DC 5228.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5228.  In the absence of any lost thumb motion, a disability rating may not be assigned under DC 5228 based purely upon limitation of motion.

As discussed above, x-rays performed during the Veteran's September 2006 VA examination did reveal bone findings that are consistent with traumatic arthritis of the right first metacarpophalangeal joint.  Hence, as the radiological evidence confirms the existence of arthritis in the thumb joint, the Veteran's right thumb disability is ratable under DC 5003.  Although the Veteran has expressed continuing symptoms which include pain and loss of grip strength with resulting functional impairment, there is no evidence that such symptoms have resulted in any periods of incapacitation.  As such, a disability rating higher than 10 percent may not be awarded under DC 5003.

The Board points out that, to the extent that the Veteran has reported diminished grip strength, the objective evidence shows that the strength in his right hand is measured as being 4+/5.  Such findings are indicative of only slight loss of grip strength and are not consistent with the degree of functional and occupational impairment reported by the Veteran.  Moreover, the Board notes that the Veteran was able to continue working as a metal stamp worker before returning to school sometime in 2009 to obtain his undergraduate degree and pursue a Master's degree.  There is no indication in the record that the Veteran terminated his employment due specifically to his right thumb disability.  Moreover, there is no indication that his right thumb disability has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  In view of the foregoing, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also finds that there is no basis for "staged" ratings of the Veteran's right thumb disability.  The extent of the Veteran's disability, which has been shown upon examination, is fully contemplated by the initial disability rating assigned.

In view of the foregoing evidence and analysis, the Veteran is not entitled to an initial disability rating in excess of 10 percent for his service-connected traumatic arthritis of the right first metacarpophalangeal joint.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

C.  Nasal Allergies

In this case, the RO assigned an initial 10 percent disability rating for the Veteran's nasal allergies pursuant to 38 C.F.R. § 4.97, DC 6599-6513.  The hyphenated diagnostic code indicates that the Veteran's nasal allergies are an unlisted disability, for which specific rating criteria do not exist, and hence, has been rated by analogy under DC 6513 and in accordance with the General Rating Formula for Sinusitis (General Formula).

The regulations provide that all disabilities ratable under DCs 6510 through 6514 are rated in accordance with the General Formula.  Under the General Formula, a 10 percent disability rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or for more than six non-incapacitating episodes per year of sinusitis.  A schedular maximum 50 percent disability rating is appropriate following radical surgery with chronic osteomyelitis; or, for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  For purposes of applying the above criteria, an "incapacitating episode" of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6513.

Again, the Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, however, the Board does not find that the character of the Veteran's nasal allergies permit the application, by analogy, of any other diagnostic criteria.  As such, the Veteran's service-connected nasal allergies will be rated only under the General Formula outlined above.

VA treatment records dated September 2006 reflects that the Veteran was seen for complaints of coughing, pleuritic chest pain, shortness of breath, rhinorrhea, facial tenderness, headaches, and popping in his ears.  An examination of the head, eyes, ear, nose, and throat was essentially normal.  The Veteran's lungs were clear, although breath sounds were somewhat diminished.  Bed rest was not reported by the Veteran, nor was it prescribed by the treating VA medical staff.

Subsequent VA treatment records through September 2007 reflect periodic treatment for symptoms related to his sinuses.  In January 2007, the Veteran reported sinus congestion and productive cough.  At that time, cold symptoms were diagnosed.  In February 2007, the Veteran reported right-sided sinus pain which e described as throbbing, constant, and worse with movement.  Following diagnostic evaluation, a periapical abscess requiring further dental evaluation was diagnosed.  During March 2007 VA treatment, the Veteran reported runny nose, watery eyes, and tingling sensation in his right nostril.  He stated that on one episode, he blew his nose until it began to bleed.  An examination of the nasal cavities and lungs performed at that time was normal.  In September 2007, the Veteran continued to report nasal stuffiness, pain, airway distress, and coughing.  An examination revealed slight tenderness in the maxillary area and mucous discharge from the nose.  At that time, sinusitis was diagnosed.  The Veteran was prescribed a course of medication; however, the Board notes again that bedrest was not prescribed or reported by the Veteran.

In his May 2008 NOD, the Veteran reported ongoing blockage of his nasal passages.  Although the Veteran characterized his symptoms as being "frequent", he did not provide more specific information as to their frequency.  Also, the Veteran reported that he had been receiving additional VA treatment; nonetheless, VA treatment records dated through November 2011 do not reflect any further VA treatment of his nasal allergies.

During a March 2009 VA examination, the Veteran reported daily coughing that was productive of yellow sputum, purulent nasal discharge, frontal sinus headaches, and post-nasal drainage.  He reported that he experienced six episodes of sinusitis over the preceding 12 months, each lasting for approximately one week.  He stated that acute episodes involved interference with breathing through his nose and purulent discharge that required three or four rounds of antibiotic treatment over the preceding 12 months.  Once again, the Veteran denied having any periods of incapacitation.  A physical examination revealed pink and moist nasal mucosa, no septal deviation, and no polyps.  Also, there was no tissue loss, scarring, or deformity of the nose or nasal turbinates.  A pulmonary examination was grossly normal.  Palpation of the frontal and maxillary sinuses, however, did result in reported tenderness.  The examiner diagnosed allergic rhinitis and recurrent sinusitis.

During the Veteran's February 2010 VA TDIU examination, the Veteran reported sinus symptoms that were essentially the same as those reported during his prior 2009 examination.  Once again, an examination, of the head, ears, eyes, nose, and throat revealed tenderness to palpation of the frontal and maxillary sinuses, but was otherwise within normal limits.  Pulmonary examination was again normal.

Based upon the evidence, the Veteran is not entitled to an initial disability rating higher than 10 percent for his service-connected nasal allergies.  In that regard, the Veteran's nasal allergies have not resulted in any incapacitating episodes; in fact, the Veteran has consistently denied the occurrence of any incapacitating episodes, as noted in the March 2009 and February 2010 VA examination reports.

The VA treatment records dated from September 2006 through September 2007 reflect that the Veteran was treated several times for sinus-related symptoms.  Nonetheless, the record shows that such symptoms were attributable to sinusitis only once, in September 2007.  In that regard, evaluation of sinus and nasal symptoms in January 2007 yielded a diagnosis of cold symptoms.  Evaluation of similar symptoms in February 2007 indicated that they were attributable to a non-allergy related dental abscess.  Hence, during the evidence shows that, during that calendar year, the Veteran experienced only one episode of sinusitis.  Although the subsequent VA treatment records are silent for treatment or complaints related to sinusitis, the Veteran reported during his March 2009 and February 2010 VA examinations that he had experienced six episodes of sinusitis during the preceding 12 month period.  Even assuming the accuracy and credibility of the Veteran's statements, his reported frequency of sinusitis does not meet the criteria for a disability rating higher than 10 percent under the General Formula.

Additionally, VA has not received any evidence showing that the Veteran's nasal allergies have markedly interfered with his employment status beyond that interference already contemplated by the assigned disability ratings.  As noted above, the Veteran has continuously denied having any incapacitating episodes associated with his nasal allergies.  Moreover, although the evidence shows that the Veteran terminated his employment sometime before 2009 to pursue bachelors and Master's degrees, there is no indication in the record that his decision to do so was based upon the severity of his nasal allergies.  Indeed, in the aforementioned February 2010 VA examination report, the examiner concluded that the Veteran's nasal allergies, either alone or in conjunction with other service-connected disabilities, did not preclude the Veteran from obtaining gainful employment.  Finally, the Board also notes that there is no indication in the record that the Veteran's nasal allergies have required any periods of hospitalization or surgery during the pendency of this appeal.  Accordingly, the Board is not required to remand the issue of the Veteran's entitlement to a higher initial disability rating for nasal allergies to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun, 22 Vet. App. 111.

In connection with the Veteran's nasal allergies, the Board also finds that there is no basis for "staged" ratings.  The extent of the Veteran's disability, which has been shown upon examination, is fully contemplated by the initial disability rating assigned.

Overall, the Veteran is not entitled to an initial disability rating in excess of 10 percent for his service-connected nasal allergies.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

D.  Chronic Gastritis, Claimed as Ulcers

The Veteran's chronic gastritis, previously claimed as ulcers, has been assigned an initial 20 percent disability rating pursuant to 38 C.F.R. § 4.114, DC 7399-7305.  Hence, the RO has apparently identified that specific rating criteria for the service-connected chronic gastritis do not exist, and thus, has rated that disability analogously to duodenal ulcer under DC 7305.

Under DC 7305, a 20 percent disability rating is appropriate for moderate duodenal ulcer, with recurring episodes of severe symptoms two or three times a year averaging ten days in duration; or with continuous moderate manifestations.  A 40 percent disability rating is assigned for moderately severe duodenal ulcer, with less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year.  A 60 percent disability rating is warranted for severe duodenal ulcer, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  "Incapacitating episodes" are not defined under this criteria.  38 C.F.R. § 4.114.

In considering the potential application of the other provisions of 38 C.F.R., Parts 3 and 4 in accordance with Schafrath, the Board notes that DC 7307 may be applied for disabilities analogous to hypertrophic gastritis that has been identified by gastroscope.  Nonetheless, that criteria is inapplicable in this case as the character of the Veteran's chronic gastritis is not analogous to hypertrophic gastritis, which is rated on the basis of symptoms which include nodular lesions, eroded or ulcerated areas, and hemorrhaging.  The Board also notes that gastric ulcers may be rated under DC 7304; nonetheless, the criteria for rating that disability are identical to the criteria under DC 7305.  The Board does not find any other rating criteria that may be potentially for application.

A private February 2003 treatment record from Dr. S.A. reflects that a esophagogastroduodenoscopy and biopsy revealed acute duodenitis and chronic gastritis.

During a September 2006 VA examination, the Veteran reported symptoms which included bloody and tarry stools, sharp pain in his mid-abdomen that occurred two to three times per week and was persistent until the Veteran ate, occasional heartburn, and constipation.  He related that symptoms were generally worse in the morning.  The Veteran denied having any associated nausea, vomiting, weight loss, or hemorrhoids.  He also denied that his stomach symptoms impacted his occupation or activities of daily living.  A physical examination of the abdomen revealed right upper quadrant tenderness upon deep palpation but did not reveal other objective findings.  A rectal examination did not reveal the presence of any bloody stool.  The Veteran weighed 176.7 pounds.  The examiner diagnosed chronic gastritis.

In his February 2007 NOD, the Veteran reported that symptoms associated with his gastritis were present every day and were alleviated only temporarily by medication.  He related that he had been required to change his eating habits and characterized his symptoms as being "moderate" in severity.  He did not, however, identify his symptoms with any specificity.

VA treatment records dated March 2007 reflect that the Veteran reported epigastric pain that was not improved with Rantidine.  The Veteran's medication was changed to Omeprazole.

Subsequent VA treatment records do not reflect any further treatment for the Veteran's gastritis until November 2008, at which time he reported that blood had been present in his stool for approximately two months.   During a follow-up visit later that month, he reported a history of lower left quadrant pain, nausea, bloating, diarrhea, and bright red blood in his stool from August through September of 2008.  Concerning his current symptoms, he reported ongoing lower left quadrant pain but denied having any other symptoms.  The Veteran was scheduled to undergo a colonoscopy; however, the Veteran canceled the colonoscopy.

During the February 2010 VA TDIU examination, the Veteran reported symptoms that were essentially identical to those reported during his September 2006 VA examination.  According to the Veteran, his pain symptoms occurred two or three times per week, but his most recent episode had been two weeks before the examination.  During examination of the abdomen, reported right upper quadrant tenderness with deep palpation.  The Veteran weighed 178 pounds.

The Veteran is not entitled to an initial disability rating higher than 20 percent for chronic gastritis.  In that regard, the Board notes that the Veteran has reported frequent symptoms which, by history reported during his VA examinations, include pain occurring two or three times per week, occasional periods of bloody and tarry stool, and intermittent heartburn, bloating, and constipation.  Notwithstanding the frequency of these reported symptoms, the Board notes that the Veteran has described these symptoms as being moderate in severity.  Further, the evidence does not indicate that the Veteran has incurred any weight loss or anemia.  There is also no evidence of any incapacitating episodes.  In that regard, there is no indication in the record that the Veteran has been required to undergo bedrest, nor is there any evidence that the Veteran's gastritis has interfered with his employment or activities of daily living.  In view of the foregoing, the criteria for an initial disability rating higher than 20 percent for chronic gastritis under DCs 7304 and 7305 have not been met.

The Board also finds that the evidence does not indicate marked interference with his employment status beyond that already contemplated by the assigned disability rating.  As noted above, the Veteran has continuously denied any occupational or functional impairment associated with his gastritis.  Moreover, there is no indication in the record that the Veteran's gastritis has required any periods of hospitalization or surgery during the pendency of this appeal.  Accordingly, the Board is not required to remand the issue of the Veteran's entitlement to a higher initial disability rating for chronic gastritis to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun, 22 Vet. App. 111.

Again, and in relation to the Veteran's chronic gastritis, the Board finds that there is no basis for "staged" ratings.  Rather, the extent of the Veteran's disability, which has been shown upon examination, is fully contemplated by the assigned initial disability rating.

Overall, the Veteran is not entitled to an initial disability rating in excess of 10 percent for his service-connected chronic gastritis.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

ORDER

Initial disability rating in excess of 10 percent for traumatic arthritis of the right first metacarpophalangeal joint is denied.

Initial disability rating in excess of 10 percent for nasal allergies is denied.

Initial disability rating in excess of 20 percent for chronic gastritis, claimed as ulcers, is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.

Regarding the Veteran's claim for an initial compensable disability rating for fractured mandible with rigid fixation, the Veteran was most recently afforded a VA examination to explore the nature and severity of that disability in September 2006.  At that time, the examiner did not observe any loss of motion or loss of masticatory function.  The examiner diagnosed rigid fixation of the Veteran's mandible, but did not offer an opinion as to whether there was malunion or nonunion of the mandible.  To the extent that such malunion or nonunion was present, the examiner also did not define the same in terms of being slight, moderate, or severe.  In the absence of such findings and opinions, the Board finds that the VA examiner's September 2006 findings and opinions are incomplete.

Moreover, in his February 2007 NOD, the Veteran reported that he was experiencing loss of motion, popping, and grinding in his jaw; none of which were noted during the September 2006 VA examination.  Although the symptoms reported in the NOD appear to indicate a worsening of the Veteran's fractured mandible with rigid fixation, the Veteran was not afforded a new VA examination to reassess the severity of that disability.  At this juncture, more than six years have passed since the Veteran's most recent VA examination of his mandible disability.

In view of the foregoing, the Veteran should be arranged to undergo a new VA examination to explore the current severity of his service-connected fractured mandible with rigid fixation.  38 C.F.R. § 3.159(c)(4); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (noting that VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that an examination that is too remote for rating purposes cannot be considered contemporaneous).

With regard to the Veteran's claim for an initial compensable disability rating for skin allergies, the Veteran has been afforded VA examinations in September 2006, March 2009, and February 2010.  Examinations of the skin performed during each of these VA examinations revealed essentially normal findings.

VA treatment records dated from March 2006 through February 2009 reflect that the Veteran has received periodic treatment for eruptions of hives and rashes over his body.  During a May 2007 dermatology consultation, the Veteran reported periodic eruptions of insect bite-like lesions on his upper torso and arms with associated itching and crusting.  Indeed, an examination performed at that time confirmed the presence of scattered papules over the Veteran's chest, back, and right shoulder.  Hyperpigmented papules were also seen over the left arm.  During a follow-up visit in November 2007, two additional papules, measuring 1.3 x 1.0 centimeters and 1.0 x 0.6 centimeters, were observed over the back and abdomen respectively.

In his May 2008 NOD, the Veteran related that he experienced constant and daily itching, but stated that his skin allergies flared up from time to time.  In that regard, the Board notes that the Veteran reported during his September 2006 VA examination that his hives were particularly present during the spring, summer, and fall months.  During his March 2009 VA examination, the Veteran reported that outbreaks of hives and rashes seemed to be occurring once every two months.

The Veteran should be arranged to undergo a new VA skin examination to determine the symptoms and severity of his service-connected skin allergies.  38 C.F.R. § 3.159(c)(4).  The new VA skin examination should be scheduled to take place during the summer, when the Veteran's condition is likely to be active and at its most severe.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (stating that where the appellant's condition is subject to active and inactive stages (skin conditions generally), an examination should be conducted during the active stage).

Prior to the examinations directed above, and in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his fractured mandible with rigid fixation and/or for his skin allergies since November 2011.  VA must then also make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103  and 5103A, the need for additional evidence regarding his claims of entitlement to initial compensable disability ratings for fractured mandible with rigid fixation and for skin allergies.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his service connection claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The Veteran must also be advised that VA is undertaking efforts to schedule him for new VA examinations of his mandible and skin to determine the current symptoms and severity of his disabilities. 

The Veteran should also be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) for any private and/or VA treatment providers who has provided treatment for his mandible and skin disorders since November 2011.

2.  Make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, performed by an appropriate physician, to determine the symptoms and current severity of the Veteran's fractured mandible with rigid fixation.  The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

A physical examination, temperomandibular range of motion testing, and any other tests and studies deemed necessary by the examiner should be performed.  All subjectively reported symptoms and functional impairment, to include impairment of masticatory function, should be reported.  The examiner should also report all clinical findings from the examination, to include temperomandibular range of motion findings expressed in terms of range of lateral excursion and inter-incisal range (expressed in millimeters) and any loss of masticatory function.  The examiner should indicate whether, on examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point in motion at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional loss of motion.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.

4.  The Veteran should also be afforded a VA examination, performed by an appropriate physician, to determine the symptoms and current severity of the Veteran's skin allergies.  The examination should be arranged to take place during the summer, and to the extent possible, during a period of flare-up of the Veteran's skin symptoms.  The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

A physical examination and any other tests and studies deemed necessary by the examiner should be performed.  All subjectively reported symptoms and functional impairment should be reported.  The examiner should also report all clinical findings from the examination, to include any observed papules, lesions, scarring, or other disfigurement and their locations, measured area involved (expressed in centimeters and in terms of percentage coverage of the total body and total exposed area), and description of the observed disfigurement (i.e., deep or superficial, linear or non-linear, stable or unstable, painful, etc.).  The examiner should also ascertain and discuss all treatment and medication received by the Veteran for his skin disorder, identifying whether such treatment has included any systemic therapies such as corticosteroids or immunosuppressive drugs, and the duration for each such treatment.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.

5.  After completion of the above development, the issues of the Veteran's entitlement to initial compensable disability ratings for fractured mandible with rigid fixation and for skin allergies should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


